United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT

                                  ___________

                                  No. 99-1979
                                  ___________

Shelly Waites,                              *
                                            *
               Appellant,                   *
                                            *
       v.                                   *
                                            * Appeal from the United States
Kansas City, Missouri, Police               * District Court for the
Department; Donald Rey, Individually * Western District of Missouri.
and in his official capacity; John Armillo, *     [UNPUBLISHED]
Individually and in his official capacity; *
Richard Healzer, Individually and in his *
official capacity; Floyd Bartch; James      *
Ralls, Jr.; Stacey Daniels; Jeffrey Simon; *
Emanuel Cleaver, Mayor; Joseph J.           *
Mulvihill,                                  *
                                            *
               Appellees.                   *
                                     ___________

                            Submitted: March 17, 2000

                                 Filed: April 27, 2000
                                  ___________

Before WOLLMAN, Chief Judge, McMILLIAN, and MORRIS SHEPPARD
      ARNOLD, Circuit Judges.
                              ___________
PER CURIAM.

       After failing a final situational exam at the Kansas City Regional Police
Academy, Shelly Waites sued the city’s police department and certain city officials for
discrimination on the basis of sex. She now appeals the judgment entered against her
after a trial, contending that the magistrate judge1 improperly limited her expert
witness’s trial testimony to those opinions that he had disclosed in his report required
by Federal Rule of Civil Procedure 26(a) and the judge’s scheduling and trial order.

      Having considered the record and the parties’ submissions on appeal, we
conclude that the judge was well within his discretion to limit the scope of the expert’s
testimony. See Boardman v. National Med. Enters., 106 F.3d 840, 843 (8th Cir. 1997);
Sylla-Sawdon v. Uniroyal Goodrich Tire Co., 47 F.3d 277, 284 (8th Cir. 1995). The
judgment is affirmed. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable John T. Maughmer, Chief United States Magistrate Judge for
the Western District of Missouri, who presided over the case with the consent of the
parties.

                                          -2-